         Case 1:20-cv-03179-AJN Document 38 Filed 09/15/20 Page 1 of 1




UNITED STATES DISTRICT COURT
                                                                                               9/15/20
SOUTHERN DISTRICT OF NEW YORK




   John “Jack” Yang,

                        Plaintiff,                                 20-cv-3179 (AJN)

                 –v–                                                    ORDER

  The Bank of New York Mellon Corporation,

                        Defendant.



ALISON J. NATHAN, District Judge:

       The Initial Pretrial Conference in this matter, presently scheduled for September 18,

2020, is hereby adjourned to September 25, 2020 at 3:45 P.M. The Conference will be

conducted telephonically pursuant to the details provided in Dkt. No. 35.



       SO ORDERED.


Dated: September 15, 2020                           __________________________________
       New York, New York                              ALISON J. NATHAN
                                                      United States District Judge




                                                   1
